Filed
                                                                                           Washington State
                                                                                           Court of Appeals
                                                                                            Division Two

                                                                                           February 11, 2020

     IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II
 STATE OF WASHINGTON,                                                 No. 51748-5-II

                                Respondent,

         v.

 DONALD WILLIAM KINGSLEY,                                       UNPUBLISHED OPINION

                                Appellant.

       LEE, A.C.J. — Donald W. Kingsley appeals his conviction and sentence for one count of

child molestation in the first degree, aggravated by Kingsley using his position of trust to facilitate

the commission of the crime. Because the record shows that the trial court failed to enter written

findings of fact and conclusions of law after Kingsley’s bench trial, we vacate the judgment and

sentence, and remand for entry of findings of fact and conclusions of law supporting the trial

court’s verdict and for resentencing.

                                               FACTS

A.      SUMMARY OF THE CHARGES

       The State charged Kingsley with one count of rape of a child in the first degree under RCW

9A.44.073 and one count of child molestation in the first degree under RCW 9A.44.083. The State

also alleged that both crimes were aggravated by Kingsley using his position of trust to facilitate

the commission of the crime under RCW 9.94A.535(3)(n).

       Kinglsey waived his right to a jury trial, including for the aggravating factors. The trial

court held a bench trial from January 22 to January 23, 2018.
No. 51748-5-II



B.      VERDICT AND SENTENCING

        In an oral ruling, the trial court found that there was a reasonable doubt in regards to the

charge of rape of a child in the first degree because all of the references that E.S.P. made to the

police officer were to Kingsley’s hand, not fingers and E.S.P. described Kingsley conduct as

rubbing. However, the trial court found Kingsley guilty of child molestation beyond a reasonable

doubt. The trial court appears to have failed to enter written findings of fact and conclusions of

law regarding its verdict because there is no record of any such written findings of fact and

conclusions of law.

        However, the trial court did enter written findings of fact and conclusions of law as to the

aggravating factor. The trial court found that Kingsley was a family friend of the victim’s parents

for more than 10 years and often babysat their children. As a babysitter and overnight guest, the

victim’s parents gave Kingsley full access to their home, including the room where the victim was

sleeping. The trial court concluded that Kingsley held a position of trust with the victim’s parents

and that Kingsley used that position of trust to facilitate the offense of child molestation in the first

degree against the victim. Therefore, Kingsley’s crime was aggravated by his use of his position

of trust to facilitate the crime.

        The trial court imposed an exceptional sentence of 70 months in prison. The trial court

also imposed community custody conditions and required Kingsley to pay supervision fees as

determined by DOC. In addition, the trial court ordered Kingsley to pay the following LFOs: a

$500 victim assessment fee, a $200 criminal filing fee, a $100 DNA collection fee, and interest on

all LFOs. The trial court then entered an order of indigency for appeal purposes.

        Kingsley appeals.




                                                   2
No. 51748-5-II



                                            ANALYSIS

        Here, there is no record that the trial court entered written findings of fact and conclusions

of law after Kingsley’s bench trial. CrR 6.1(d) requires the trial court to enter written findings of

fact and conclusions of law at the conclusion of a bench trial. State v. Head, 136 Wash. 2d 619, 621-

22, 964 P.2d 1187 (1998). The failure to do so generally requires remand for entry of these written

findings and conclusions. Id. at 624. Therefore, we vacate Kingsley’s judgment and sentence,

and remand to the trial court for entry of written findings of fact and conclusions of law and for

resentencing.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.




                                                      Lee, A.C.J.
 We concur:



 Worswick, J.




 Cruser, J.




                                                  3